Title: From George Washington to Colonel Alexander McDougall, 10 November 1775
From: Washington, George
To: McDougall, Alexander



Sir,
Cambridge 10th Novr 1775

Having been favourd with your Letter of the 23d Ulto by Mr Ray, permit me to assure you, that I shall, at all times, esteem it a happiness to have it in my power to shew Civility to any Gentleman of your recommendation—It is exceedingly necessary for every person, appearing in the character of a Gentleman,

& not personally known, to bring Letters of Introduction from those that are, otherwise, a proper attention cannot be paid to them. Indeed even common Civilities may be injudiciously bestowd as we have some improper visitors—I am with great esteem & regard Sir Yr Most Obedt Hble Servt

Go: Washington

